The opinion of the court was delivered by
Kellogg, J.
The orator insists, that the consideration for the surrender and discharge of the bond, executed by the defendant for the support and maintenance of the orator, was grossly inadequate, and that the orator was of weak understanding, and that therefore the court should infer, that the discharge was obtained'by fraud, circumvention, or undue influence.
It is a well settled principle, that mere inadequacy of consideration furnishes no sufficient ground for the interference of a court of equity, to set aside a deed, or contract; but it is equally well settled, that inadequacy of consideration, coupled with such a degree of weakness and imbecility of intellect, as would justify the interference, that such weakness had been taken advantage of, would afford sufficient ground for such interference. Indeed, the doctrine Is laid down in the books, as generally true, “that the acts and contracts of persons, who are of weak understanding, and who are *329thereby liable to imposition, will be held void in courts of equity, if the nature of the act, or contract, justify the conclusion, that the party has not exercised a deliberate judgment, but that he has been imposed upon, circumvented, or overcome, by cunning, or artifice, or undue influence.”
That the orator, at the time of his contract with the defendant for the surrender of the bond, was of weak understanding and capacity for the transaction of business, that in point of intellect he was not upon an equality with mankind in general, is apparent from the testimony in the case; yet it by no means follows, that he was incompetent to contract. This imbecility of understanding, however, when accompanied with gross inequality in the contract, may be sufficient to justify the inference of fraud and imposition.
It becomes important, then, to inquire, whether, in the case at bar, there was a gross inadequacy of consideration. The defendant, in his answer, denies the inadequacy, and asserts, that he paid a full and adequate consideration for the discharge of the bond. If we are to regard the notes, executed by the defendant, at the time of the surrender and discharge of the bond, as the only consideration, which entered into the view of the parties, — if we are to consider that transaction alone, as a distinct act, entirely independent of and unconnected with the arrangement, upon which the bond was executed, we should have no difficulty in pronouncing the consideration grossly inadequate. But we do not think the case is so to be regarded. The orator in his bill alleges, that the consideration was grossly inadequate. This the defendant, in his answer, denies; and he sets forth the previous arrangement, which led to the execution of the bond, the maintenance of the orator from that time to the cancelling of the bond, and the execution of the two notes of $25 each, which the orator still holds. It has not been questioned in the argument, but what the answer, in this particular, is responsive to the bill; and we are inclined to think it is responsive, and consequently legitimate evidence in the case.
We are also of opinion, that, in considering the question of the sufficiency of the consideration for the surrender and discharge of the bond, it is proper to take into consideration the amount of property conveyed by the orator to the defendant, and the amount of expenditure by the defendant in the support of the orator. Testing *330tlie transaction by this rule, we think it must be obvious, that there was no inadequacy of consideration for the discharge of the bond. And is not this an equitable view of the subject 1 If the orator, by the first arrangement, had obtained an unconscionable bargain of the defendant, it by no means follows, that he might not, either in whole or in part, release him from the performance of the contract, provided he had a legal capacity so to do. Indeed, common honesty would require him so to act. For aught that appears, the orator might have insisted upon the defendant’s performing the condition of his bond; but he was not bound to do so.
If, however, the orator, at the time of the discharge of the bond, by reason of his weakness and imbecility of intellect, was incapable of contracting understanding^,- or if the discharge was induced by the fraud of the defendant, it cannot be allowed to avail him. But it was not even pretended by the counsel for the orator, that a case of fraud was made out against the defendant, unless it was to be inferred from the assumed inadequacy of consideration ; which assumption, we have shown, is not well founded in fact. It is true, there is proof, that the defendant, just previous to the discharge of the bond, promised that he would not trade with the orator; and however this promise may be regarded in a moral point of view, we apprehend it cannot impair, or in any manner affect, the legality of the contract subsequently entered into with the orator.
The remaining inquiry is, was the orator so devoid of understanding, or of so weakened an intellect, as to render him incompetent to contract ? The testimony of all the witnesses represents the orator to be of weak mind and capacity, and perhaps the balance of the testimony may be said to establish the fact, that his intellectual capacity was below that of the average of mankind; yet, we apprehend, that such a degree of incapacity does not alone furnish sufficient ground for setting aside his contracts. Such weakness of understanding, when connected with circumstances showing that the party had been overreached in the contract, or that it had been obtained by fraud, or imposition, or improper influence, would furnish abundant ground for annulling the contract. But we are unable to discover from the testimony, that the orator has been overreached in the contract, or that it was procured by the fraud, or imposition, or undue influence, of the defendant.
*331It has indeed been urged, that this supposed influence of the defendant over the orator may be inferred from the fact, that they resided together in the same house. But certainly there is no satisfactory evidence of the exercise of any influence by the defendant over the orator, nor do we find any thing in the case to raise a legal presumption of the existence of such an influence. It is also worthy of remark, that, while the orator is insisting upon the grossly inadequate consideration for the discharge of the bond, claiming that the surrender of it was equivalent to the surrender of some seven or eight hundred dollars, a recurrence to the bond shows the penal sum to be only $400, which was all the orator could have enforced against the defendant, provided the bond had not been discharged and the defendant had failed to support the orator, according to the condition of the bond. The discharge of the bond, then, a.t most, was only equivalent to the sum of $400.
The court are now called upon to set aside the contract, by which the bond was discharged by the mutual understanding of the parties, and, as we think, upon an adequate consideration: the effeet of which would be to establish a contract, which, by the orator’s own showing, was hard and oppressive to the defendant. We are not aware of any principle of equity, which would justify us in coming to such a result upon any evidence now before the court. We think the orator is not entitled to relief, that the decree of the court of chancery dismissing the orator’s bilj is correct, and the same is affirmed.